                                                                                        Exhibit
10.1



 
ALLTEL CORPORATION
PERFORMANCE INCENTIVE COMPENSATION PLAN
(As Amended and Restated as of January 1, 2006)
 
 
I.   PURPOSE
 
The purpose of the Alltel Corporation Performance Incentive Compensation Plan,
as amended and restated effective as of January 1, 2006 (the "Plan"), is to
advance the interests of Alltel Corporation (the "Company") by strengthening,
through the payment of incentive awards, the linkage between executives of the
Company and stockholders of the Company, the decision-making focus of executives
of the Company upon improving stockholder wealth, and the ability of the Company
to attract and retain those key employees upon whose judgment, initiative, and
efforts the successful growth and profitability of the Company depends.
 
 
II.   DEFINITIONS
 
a.  "Award" shall mean a cash award granted under the Plan to a Participant by
the Committee pursuant to such terms, conditions, restrictions and/or
limitations, if any, as the Committee may establish.
 
b.  "Beneficiary" shall mean the beneficiary or beneficiaries designated in
accordance with Section XII to receive any amount payable under the Plan after
the death of a Participant.
 
c.  "Board" shall mean the Board of Directors of the Company.
 
d.  "CEO" shall mean the Chief Executive Officer of the Company.
 
e.  "Code" shall mean the Internal Revenue Code of 1986, as amended.
 
f.  "Committee" shall mean the Compensation Committee of the Board (or
subcommittee thereof), consisting of not less than two Board members each of
whom shall be (i) a "non-employee director" as defined in Rule 16b-3 of the
Securities Exchange Act of 1934, as amended, and (ii) an "outside director" as
defined in the regulations under Section 162(m) of the Code.
 
g.  "Company" shall mean Alltel Corporation, a Delaware corporation, its
successors and survivors resulting from any merger or acquisition of Alltel
Corporation with or by any other corporation or other entity or enterprise.
 
h.  "Covered Employee" shall mean a Participant who the Committee deems likely
to have compensation for the Plan Year which would be non-deductible by the
Company under
 
1

--------------------------------------------------------------------------------


 
 
Section 162(m) of the Code if the Company did not comply with the provisions of
Section 162(m) of the Code and the regulations thereunder with respect to such
compensation.
 
i.  "Disability" shall mean incapacity resulting in the Participant’s being
unable to engage in gainful employment at his usual occupation by reason of any
medically demonstrable physical or mental condition, excluding, however,
incapacity contracted, suffered or incurred while the Participant was engaged
in, or which resulted from having engaged in, a felonious enterprise; incapacity
resulting from or consisting of chronic alcoholism or addiction to drugs or
abuse; and incapacity resulting from an intentionally self-inflicted injury or
illness.
 
j.  "Effective Date" shall mean January 1, 2006.
 
k.  "Eligible Employee" shall mean any officer or key management employee of the
Company or a Subsidiary who is a regular full-time employee of the Company or a
Subsidiary. A director of the Company or a Subsidiary is not an Eligible
Employee unless he is also a regular full-time salaried employee of the Company
or a Subsidiary. A "full-time" employee means any employee who is customarily
employed more than 20 hours per week and at least six months per year.
 
l.  "Participant" shall mean any Eligible Employee who is approved by the
Committee for participation in the Plan for the Plan Year with respect to which
an Award may be made and which has not been paid, forfeited or otherwise
terminated or satisfied under the Plan.
 
m.  "Payout Formula" shall mean the formula established by the Committee for
determining Awards for a Plan Year based on the level of achievement of the
Performance Objectives for the Plan Year.
 
n.  "Performance Objectives" means the measurable performance objective or
objectives established pursuant to the Plan for Participants. Performance
Objectives may be described in terms of Company-wide objectives or objectives
that are related to the performance of the individual Participant or of the
Subsidiary, division, department, region or function within the Company or
Subsidiary in which the Participant is employed. The Performance Objectives may
be made relative to the performance of other corporations. The Performance
Objectives applicable to any Award to a Covered Employee that is intended to
qualify for the performance-based compensation exception to Section 162(m) of
the Code shall be based on specified levels of growth in one or more of the
following criteria: revenues, weighted average revenue per unit, earnings from
operations, operating income, earnings before or after interest and taxes,
operating income before or after interest and taxes, net income, cash flow,
earnings per share, debt to capital ratio, economic value added, return on total
capital, return on invested capital, return on equity, return on assets, total
return to stockholders, earnings before or after interest, taxes, depreciation,
amortization or extraordinary or special items, operating income before or after
interest, taxes, depreciation, amortization or extraordinary or special items,
return on investment, free cash flow, cash flow return on investment (discounted
or otherwise), net cash provided by operations, cash flow in excess of cost of
capital, operating margin, profit margin, contribution margin, stock price
and/or strategic business criteria consisting of one or more objectives based on
meeting specified product development, strategic partnering, research and
development, market penetration, geographic business expansion goals, cost
targets, customer satisfaction,
 
2

--------------------------------------------------------------------------------


gross or net additional customers, average customer life, employee satisfaction,
management of employment practices and employee benefits, supervision of
litigation and information technology, and goals relating to acquisitions or
divestitures of subsidiaries, affiliates and joint ventures. Performance
Objectives may be stated as a combination of the listed factors.
 
 
o.  "Plan" shall mean the Alltel Corporation Performance Incentive Compensation
Plan, as set forth in this instrument, as amended from time to time.
 
p.  "Plan Year" shall mean the Company’s fiscal year for tax and financial
reporting purposes, or such other period as determined by the Committee in its
discretion, to be used to measure actual performance against Performance
Objectives and to determine the amount of Awards for Participants.
 
q.  "Retirement" shall mean the Participant’s termination of employment with the
Company and/or all Subsidiaries for any reason other than death after either:
(i) attaining age fifty-five and completing twenty (20) or more "Vesting Years
of Service"; (ii) attaining age sixty (60) and completing fifteen (15) or more
"Vesting Years of Service"; or (iii) satisfying the conditions specified for
eligibility for "retirement" under a written employment contract between the
Participant and the Company and/or a Subsidiary. For purposes of the immediately
preceding sentence, "Vesting Years of Service" shall have the meaning given it
under the terms of the Alltel Corporation Pension Plan (as Amended and Restated
Effective January 1, 1989), as in effect on January 1, 2006.
 
r.  "Subsidiary" shall mean a corporation of which fifty percent (50%) or more
of the issued and outstanding voting stock is owned (directly or indirectly) by
the Company.
 
 
III.   ADMINISTRATION
 
a.  Administration of the Plan shall be by the Committee, which shall, in
applying and interpreting the provisions of the Plan, have full power and
authority to construe, interpret and carry out the provisions of the Plan. All
decisions, interpretations and actions of the Committee under the Plan shall be
at the Committee's sole and absolute discretion and shall be final, conclusive
and binding upon all parties. The generality of the provisions of the
immediately preceding sentence shall not be deemed to be limited by any
reference to the Committee's discretion in any other provision of the Plan. The
Committee may delegate to the CEO or other officers, subject to such terms as
the Committee shall determine, authority to perform certain functions, including
administrative functions, except that the Committee shall retain exclusive
authority to determine matters relating to Awards to the CEO and other
individuals who are Covered Employees. In the event of such delegation, all
references to the Committee in this Plan shall be deemed references to such
officers as it relates to those aspects of the Plan that have been delegated.
 
b.  No member of the Committee shall be jointly or severally liable by reason of
any contract or other instrument executed by him or on his behalf in his
capacity as a member of the Committee, nor for any mistake of judgment made in
good faith, and the Company shall indemnify and hold harmless each member of the
Committee and each other officer, employee
 
3

--------------------------------------------------------------------------------


 
and director of the Company to whom any duty or act relating to the
administration of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of the claim with the approval of the Board) arising out of any act
or omission to act in connection with the Plan, unless arising out of such
person’s or persons' own fraud or bad faith.
 
c.  The existence of this Plan or any Award or other right granted hereunder
will not affect the authority of the Company or the Committee to take any other
action, including in respect of the grant or award of any annual or long-term
bonus or other right or benefit, whether or not authorized by this Plan, subject
only to limitations imposed by applicable law.
 
 
IV.   ELIGIBILITY FOR PARTICIPATION
 
a.  As soon as practicable after the beginning of each Plan Year, the Committee
shall designate those Eligible Employees who shall participate in the Plan for
the current Plan Year (or, if a person becomes an Eligible Employee after the
beginning of the Plan Year, he shall be designated as a Participant as soon as
practicable after he becomes an Eligible Employee). In determining which
Eligible Employees shall participate for any given Plan Year, the Committee
shall consider the recommendations of the CEO. Each Eligible Employee shall be
notified of his participation in the Plan as soon as practicable after approval
of his participation for any Plan Year (or portion thereof) for which his
participation has been approved. An Eligible Employee who is a Participant for a
given Plan Year is neither guaranteed nor assured of being selected for
participation in any subsequent Plan Year.
 
b.  Notwithstanding anything contained in Section IV(a) to the contrary,
individuals who are Covered Employees shall be designated by the Committee to
participate in the Plan no later than 90 days following the beginning of the
Plan Year or before 25% of the Plan Year has elapsed, whichever is earlier.
 
 
V.   DETERMINATION OF AWARDS
 
a.  The Committee shall establish the Performance Objectives and Payout Formulas
for each Participant during the first quarter of each Plan Year and notify each
Participant in writing of his or her Payout Formulas and Performance Objectives.
In determining the applicable Payout Formulas or Performance Objectives other
than for the CEO, the Committee shall consider the recommendations of the CEO.
The Performance Objectives and Payout Formulas established by the Committee need
not be uniform with respect to any or all Participants. The Committee may also
make Awards to newly hired or newly promoted executives without compliance with
such timing and other limitations as provided herein, which Awards may be based
on performance during less than the full Plan Year and may be pro rated in the
discretion of the Committee.
 
b.  Participants must achieve the Performance Objectives established by the
Committee in order to receive an Award under the Plan. However, the Committee
may
 
 
4

--------------------------------------------------------------------------------


 
determine that only the threshold level relating to a Performance Objective must
be achieved for Awards to be paid under the Plan. Similarly, the Committee may
establish a minimum threshold performance level, a maximum performance level,
and one or more intermediate performance levels or ranges, with target award
levels or ranges that will correspond to the respective performance levels or
ranges included in the Payout Formula.
 
c.  The Committee may establish multiple Performance Objectives with respect to
a single Participant. If more than one Performance Objective is selected by the
Committee for a Plan Year, the Performance Objectives will be weighted by the
Committee to reflect their relative importance to the Company in the applicable
Plan Year. If the Committee establishes a threshold level of achievement with
respect to multiple Performance Objectives, Awards will be paid under the Plan
upon achievement of threshold levels of one or more of the specified Performance
Objectives.
 
d.  The Committee may in its sole discretion modify such Payout Formulas,
Performance Objectives or the related minimum acceptable level of achievement,
in whole or in part, as the Committee deems appropriate and equitable (i) to
reflect a change in the business, operations, corporate structure or capital
structure of the Company or its Subsidiaries, the manner in which it conducts
its business, or other events or circumstances or (ii) in the event that a
Participant's responsibilities materially change during a Plan Year or the
Participant is transferred to a position that is not designated or eligible to
participate in the Plan.
 
e.  Notwithstanding anything contained in this Section IV to the contrary, the
Committee shall establish the Performance Objectives (including the relative
weight of multiple Performance Objectives) and Payout Formulas for each Covered
Employee not later than 90 days following the beginning of the Plan Year or
before 25% of the Plan Year has elapsed, whichever is earlier. Furthermore, the
Committee shall not modify the Performance Objectives (including the relative
weight of multiple Performance Objectives) and Payout Formulas applicable to a
Covered Employee to the extent that such action would result in the loss of the
otherwise available exemption of the Award under Section 162(m) of the Code.
 
f.  Notwithstanding any other provision of the Plan to the contrary, in no event
shall an Award paid to any Participant for a Plan Year exceed $7,000,000.
 
 
VI.   CERTIFICATION OF ACHIEVEMENT
 
a.  Promptly following the end of each Plan Year, the Committee shall meet to
certify achievement of the Performance Objectives for the applicable Plan Year
and, if such Performance Objectives have been achieved, to review management
recommendations and approve actual Awards under the Plan pursuant to the
applicable Payout Formulas. Such certification of achievement of the Performance
Objectives of a Covered Employee shall be documented in writing (and otherwise
conform to the requirements of applicable regulations under Section 162(m) of
the Code) prior to the payout of such Award to a Covered Employee.
 
b.  If a Participant's employment with the Company and its Subsidiaries is
terminated before the last day of a Plan Year due to Disability, death, or
Retirement, the Participant's Award
 
5

--------------------------------------------------------------------------------


 
shall be pro rated on the basis of the ratio of the number of days of
participation during the Plan Year to which the Award relates to the aggregate
number of days in such Plan Year. If a Participant's employment with the Company
and its Subsidiaries is terminated before the last day of a Plan Year for any
other reason, then, unless otherwise determined by the Committee, such
Participant shall become ineligible to participate in the Plan and shall not
receive payment of any Award for any Plan Year that has not ended prior to the
Participant’s termination of employment.
 
c.  Notwithstanding any contrary provision of this Plan, the Committee in its
sole discretion may (i) eliminate or reduce the amount of any Award payable to
any Participant below that which otherwise would be payable under the Payout
Formula, and (ii) except in the case of a Covered Employee, increase the amount
of any Award payable to any Participant above that which otherwise would be
payable under the Payout Formula to recognize a Participant's individual
performance or in other circumstances deemed appropriate by the Committee.
 
 
VII.   PAYMENT OF AWARDS
 
                         Subject to Section VI hereof, Awards shall be paid as
soon as practicable after the close of the Plan Year, but in no event later than
75 days after the end of the Plan Year to which the Awards relate.
Notwithstanding the foregoing, the Committee may, in its sole discretion and
upon such terms and conditions as it may establish, direct that payments to the
Participants (other than Covered Employees) be made during December of the Plan
Year in the amount of all or any portion specified by the Committee of the
estimated Award for that Plan Year, subject to adjustment as soon as practicable
after the end of the Plan Year and the determination of the exact amount of the
Award therefore.
 
 
VIII.   AMENDMENT AND TERMINATION OF PLAN
 
a.  The Board reserves the right, at any time, to amend, suspend or terminate
the Plan, in whole or in part, in any manner, and for any reason, and without
the consent of any Participant, Eligible Employee or Beneficiary or other
person; provided, that no such amendment, suspension or termination shall
adversely affect the payment of any amount for a Plan Year ending prior to the
action of the Board amending, suspending or terminating the Plan.
 
b.  It is the intention of the Company that the Plan qualify for the
performance-based compensation exception of Section 162(m) of the Code and the
short-term deferral exception of Section 409A of the Code. The Plan and any
Awards hereunder shall be administrated in a manner consistent with this intent,
and any provision that would cause the Plan or any Awards hereunder to fail to
satisfy either such exception shall have no force and effect until amended to so
comply (which amendment may be retroactive and may be made by the Company
without the consent of any Participant, Eligible Employee or Beneficiary or
other person).
 
 
6

--------------------------------------------------------------------------------


 
IX.   GOVERNING LAW
 
The provisions of the Plan shall be governed and construed in accordance with
the laws of the State of Delaware.
 
 
X.   MISCELLANEOUS PROVISIONS
 
Nothing contained in the Plan shall give any employee the right to be retained
in the employment of the Company or a Subsidiary or affect the right of the
Company or a Subsidiary to dismiss any employee. The Plan shall not constitute a
contract between the Company or a Subsidiary and any employee. No Participant
shall receive any right to be granted an Award hereunder. No Award shall be
considered as compensation under any employee benefit plan of the Company or a
Subsidiary, except as may be otherwise provided in such employee benefit plan.
No reference in the Plan to any other plan or program maintained by the Company
shall be deemed to give any Participant or other person a right to benefits
under such other plan or program. The Company and its Subsidiaries shall have
the right to deduct from all payments made to any person under the Plan any
federal, state, local, foreign or other taxes which, in the opinion of the
Company and its Subsidiaries are required to be withheld with respect to such
payments.
 
 
XI.   NO ALIENATION OF BENEFITS
 
Except insofar as may otherwise be required by law, no amount payable at any
time under the Plan shall be subject in any manner to alienation by
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment, charge
or encumbrance of any kind, nor in any manner be subject to the debts or
liabilities of a Participant or Beneficiary, and any attempt to so alienate or
subject any such amount, whether presently or thereafter payable, shall be void.
 
 
XII.   DESIGNATION OF BENEFICIARIES
 
a.  Each Participant shall file with the Company a written designation of one or
more persons as the Beneficiary who shall be entitled to receive any Award
payable under the Plan after his death. A Participant may from time to time,
revoke or change his Beneficiary designation without the consent of any prior
Beneficiary by filing a new designation with the Company.
 
b.  The last such designation received by the Company shall be controlling;
except that no designation, or change or revocation thereof, shall be effective
unless received by the Company prior to the Participant's death, and in no event
shall it be effective as of the date prior to such receipt.
 
7

--------------------------------------------------------------------------------


c.  If no designation is in effect at the time of a Participant's death, or if
no designated Beneficiary survives the Participant, or if such designation, in
the Company's discretion, conflicts with applicable law, the Participant's
estate shall be deemed to have been designated his Beneficiary and shall receive
any Award payable under the Plan after his death.
 
 
XIII.   PAYMENTS TO PERSON OTHER THAN PARTICIPANT
 
If the Committee shall find that a Participant or his Beneficiary to whom an
Award is payable under the Plan is unable to care for his affairs because of
illness or accident, or is a minor, or has died, then any payment due him or his
estate (unless a prior claim therefore has been made by a duly appointed
representative) may, if the Committee so directs, be paid to his spouse, child,
a relative, an institution maintaining custody of such person or any other
person deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Plan, the Company and the Committee therefore.
 
 
XIV.   NO RIGHT, TITLE OR INTEREST IN COMPANY’S ASSETS
 
No Participant or Beneficiary shall have any right, title or interest whatsoever
in or to any investments which the Company or a Subsidiary may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create, or be construed to
create, a trust of any kind, or fiduciary relationship between the Company or a
Subsidiary and any Participant or Beneficiary or any other person. To the extent
that any person acquires a right to receive payments from the Company under the
Plan, such rights shall be no greater than the right of an unsecured general
creditor of the Company. All payments to be made hereunder shall be paid from
the general funds of the Company, and no special or separate funds shall be
established, and no segregation of assets shall be made, to assure payment
thereof.
 
 
XV.   EFFECT OF AMENDMENT AND RESTATEMENT
 
All matters regarding the Alltel Corporation Performance Incentive Compensation
Plan with respect to periods prior to the Effective Date shall be determined
under the provisions of the Alltel Corporation Performance Incentive
Compensation Plan as it existed prior to the adoption of this amended and
restated version of the Plan (the "Prior Plan"), as the Prior Plan was in effect
from time to time with respect to relevant periods prior to the Effective Date
and as the Prior Plan provisions may be amended from time to time. In no event
shall any person acquire any rights to receive any payment pursuant to the
provisions of the Prior Plan with respect to any period beginning after December
31, 2005.
 
 
8

--------------------------------------------------------------------------------


 